871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rufus M. ROLLE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3456.
United States Court of Appeals, Federal Circuit.
March 16, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The August 8, 1988, final order of the Merit Systems Protection Board (Board), Docket No. AT075287C9009, dismissing Rufus M. Rolle's petition for enforcement of the Board's final order in Rolle v. United States Postal Service, Docket No. AT07528710268, is reversed.

OPINION

2
The Board allowed the Postal Service to miss by 51 days the deadline for filing compliance evidence.  However, when Rolle requested a 15-day extension, the Board failed to respond and subsequently dismissed Rolle's petition.  Rolle, as a pro se litigant, is entitled to leniency with respect to court formalities.   Kelley v. Secretary of Labor, 812 F.2d 1378, 1380 (Fed.Cir.1987).  The actions of the Board here constitute an abuse of discretion and the dismissal of Rolle's petition for enforcement must be reversed.  See 5 U.S.C. Sec. 7703(c) (1982) (the agency's action may be reversed if found to be an abuse of discretion);  Jackson v. Veterans Admin., 768 F.2d 1325, 1329 n. 4 (Fed.Cir.1985) (recognizing that 5 U.S.C. Sec. 7703(c) is the standard for reviewing MSPB decisions).